Case 1:19-cr-00724-JGK Document 106 Filed 08/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA 19 Cr. 724 (JGK)

- against - ORDER

 

JIMMIE GILMORE,

Defendant.

 

JOHN G. KOELTL, District Judge:

The parties are directed to appear, via telephone, for oral
argument regarding the Government’s motion in limine, ECF No. 100,
on September 13, 2021, at 11:00 a.m. Dial~in: (888) 363-4749, with
access code 8140049,

SO ORDERED.

Dated: New York, New York
August 12, 2021 <

 
  

— John G. Koeltl
United States District Judge

 
